Citation Nr: 1118253	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to April 1977.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision of the Winston-Salem, North Carolina, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing at the RO in February 2011.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for PTSD.  Having reviewed the evidence, the Board finds further development is necessary for a determination.  

Initially, the Board notes that the July 2006 rating decision and December 2008 statement of the case reference the old standard regarding a diagnosis of PTSD.  The regulatory standard of "clear diagnosis" was the standard in effect prior to March 7, 1997.  See 38 C.F.R. § 3.304(f) (1996).  The current regulation requires that a diagnosis of PTSD conform to the criteria of the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV).

In addition, VA treatment records, dated in November 2005, reflect a diagnosis of PTSD, and complaints of nightmares of an alleged in-service shooting were noted.  
As reflected in the January 2009 VA Form 9, the Veteran asserts having witnessed a shooting at the chow hall at Ft. Bragg between April 1974 and December 1975.  In a November 2005, a fellow service member stated that he recalled the incident, noting that he was stationed in stationed at the location the shooting occurred, in 1975 or 1976.  

A June 2006 Formal Finding reflects the AOJ's determination that there was insufficient information to attempt corroboration of the Veteran's alleged in-service stressor.  In that regard, in a November 2008 response to the AOJ's request for relevant records associated with the claimed stressor, the U.S. Army Crime Records Center notified that the records requested were outside of the 40-year retention period.  In light of the date provided for the claimed stressor, the AOJ should make another attempt to corroborate the alleged in-service stressor, to include through alternate sources, as appropriate.  

In this case, there is relevant and probative evidence, and the evidence is insufficient upon which to base a determination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed disorder on appeal.  

Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In light of the circumstances in this case, further development is necessary for a determination.  

Accordingly, the case is REMANDED for the following action:

1.  Request records in association with a shooting at Ft. Bragg in between 1974 and 1976 from available/alternate sources, as appropriate.  Any information obtained is to be associated with the Veteran's claims file.  All efforts in this regard, to include any requests, as well as any responses to the requests, should be documented in the claims file.

2.  After completion of the above to the extent possible, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of identified psychiatric symptoms.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Request that the examiner provide an opinion in terms of whether it is more likely than not (i.e., probability greater than 50 percent), as least as likely as not (i.e., probability of 50 percent) or less likely than not (i.e., probability less than 50 percent) that any symptoms associated with PTSD, or related to any other relevant psychiatric disorder identified, are related to service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  After completion of number 1 and 2 above to the extent possible, readjudicate the claim.  Review all development for compliance with the directives in this remand and review all opinions obtained for adequacy.  Any further development required in that regard should be accomplished prior to returning the claims file to the Board.  If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the Veteran afforded a reasonable opportunity in which to respond thereto.  The current standard pertaining to the diagnosis of PTSD should be employed in any supplemental statement of the case issued.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


